Citation Nr: 9918809	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  97-01 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for systemic lupus 
erythematosus, claimed as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel

INTRODUCTION

The veteran had active military service from January 1970 to 
February 1972.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a July 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), which denied the 
veteran's claim seeking entitlement to service connection for 
systemic lupus erythematosus claimed as due to Agent Orange 
exposure.

The case was previously before the Board in August 1997 and 
was remanded to the RO for additional evidentiary 
development.  Following compliance with the Board's 
directives on Remand, the case is now returned to the Board.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  The veteran's diagnosed systemic lupus erythematosus is 
not presumptively recognized by VA as etiologically related 
to exposure to herbicide agents used in Vietnam.

3.  No medical evidence has been submitted to show that the 
veteran is suffering from systemic lupus erythematosus due to 
Agent Orange exposure in service.

4.  The veteran has not submitted competent evidence 
sufficient to justify a belief by a fair and impartial 
individual that he has presented a plausible claim of service 
connection for systemic lupus erythematosus due to Agent 
Orange exposure.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
service connection for systemic lupus erythematosus due to 
Agent Orange exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 5107, 7104 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.303, 3.307(a), 3.309(a), (e) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A review of the veteran's DD Form 214 reveals that he served 
in Vietnam as he was the recipient of a Vietnam Service Medal 
and Vietnam Campaign Medal.  A careful review of the 
veteran's service medical records also reveals that they are 
entirely negative for any evidence pertaining to the 
veteran's claimed systemic lupus erythematosus due to Agent 
Orange exposure.  On separation examination in January 1972, 
the veteran had no pertinent complaints and all pertinent 
findings were normal.

The veteran's initial claim seeking service connection for 
systemic lupus erythematosus due to Agent Orange exposure was 
received in April 1996.  At that time, the veteran claimed to 
have been exposed to Agent Orange in service.

Of record were numerous VA medical records, the earliest of 
which were dated in February 1991.  These indicated that the 
veteran had been in good health until the previous summer 
when he began to experience joint pain.  Initially, 
rheumatoid arthritis was suspected, but subsequently 
arthritis was ruled out and systemic lupus erythematosus was 
diagnosed.  Records throughout 1991 indicate continued 
treatment for systemic lupus erythematosus, although the 
records are entirely negative for any discussion of Agent 
Orange exposure.

Subsequent to his claim the veteran submitted records from 
The Agent Orange Veteran Payment Program, indicating that he 
had been awarded disability payments from the program.

The veteran also submitted a letter from his treating VA 
physician (C. Arnold, M.D.), dated in May 1991.  This letter 
stated the veteran had severe systemic lupus erythematosus 
and required high dose of steroids to remain marginally 
functional.  The letter was negative for any discussion of 
Agent Orange exposure.

Following the Board's August 1997 remand, the veteran 
submitted copies of his records from the Social Security 
Administration.  These records indicated that an October 1991 
decision by the Social Security Administration had determined 
the veteran to be disabled with a primary diagnosis of severe 
systemic lupus erythematosus with renal involvement.  The 
veteran also submitted numerous medical records along with 
the determination of the Social Security Administration.  
Amongst those records were additional VA medical records, 
spanning from 1992 through 1997, that indicated a continued 
diagnosis of stable systemic lupus erythematosus.  The 
records were entirely negative for any reference to Agent 
Orange exposure.

Also submitted were numerous private medical records 
indicating that the veteran had been treated for joint pain.  
Amongst these records, it was indicated that the veteran had 
been treated by Dr. Arnold, who was formerly working for VA 
but was now associated with the Guilford Internal Medicine 
Group.  The records indicated continued treatment for joint 
pain and for systemic lupus erythematosus, but were entirely 
negative for any reference to Agent Orange exposure.

In February 1999, the veteran and his spouse, accompanied by 
his representative, appeared and presented testimony at a 
hearing before the undersigned Member of the Board.  The 
veteran testified that he had been healthy prior to his 
service in Vietnam and that he was first diagnosed with 
systemic lupus erythematosus in 1990.  (See Transcript, 
pp. 3-4).  The veteran reported that the VA physician who 
first diagnosed the disorder was Dr. Arnold.  The veteran 
initially stated that Dr. Arnold had told him that the 
disorder "could have" or "may have" been related to Agent 
Orange exposure, and the veteran later stated the doctor said 
it "was" related to Agent Orange exposure.  (See 
Transcript, pp. 4-5).  The veteran's wife testified that she 
was present when they spoke to Dr. Arnold about this and that 
Dr. Arnold had stated it was a "great possibility" they 
were related.  (See Transcript, p. 5).  The veteran was asked 
why this was not in writing and he indicated that the doctor 
had said she would lose her license if she put it in writing.  
The veteran indicated that he still was treated by Dr. Arnold 
in her private office since she had left the VA.  (See 
Transcript, p. 6).  The veteran indicated that there were no 
other physicians that he had spoken to about the relationship 
between Agent Orange and his systemic lupus erythematosus.  
(See Transcript, p. 7).  The veteran clearly indicated that 
there was no further documentary evidence to submit that was 
not already of record.  He further testified that there was 
no documentary medical evidence relating his lupus to Agent 
Orange exposure.  (See Transcript, p. 8).  By agreement, the 
record was kept open for 60 days following the hearing to 
provide the veteran an opportunity to submit any additional 
evidence he may obtain to support his claim, but the record 
indicates that no additional evidence was subsequently 
submitted.  A complete transcript of the testimony is of 
record.

II.  Analysis

The veteran and his representative contend, in essence, that 
service connection is warranted for systemic lupus 
erythematosus as due to Agent Orange exposure.  The veteran 
contends that there is no history of the claimed disease on 
either side of his family and he strongly believes that 
exposure to herbicide agents is the only possible explanation 
for his contacting the disease.

The threshold question which the Board must address in this 
case is whether the appellant has presented a well-grounded 
claim.  A well-grounded claim is one which is plausible.  If 
he has not, the claim must fail and there is no further duty 
to assist in the development of the claim.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet. App. 78 (1990).  This 
requirement has been reaffirmed by the United States Court of 
Appeals for the Federal Circuit, in its decision in Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  That decision upheld 
the earlier decision of the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter "the 
Court") which made clear that it would be error for the 
Board to proceed to the merits of a claim which is not well 
grounded.  Epps v. Brown, 9 Vet. App. 341 (1996).  The United 
States Supreme Court declined to review that case.  Epps v. 
West, 118 S. Ct. 2348 (1998).

A well-grounded claim requires more than an allegation; the 
claimant must submit supporting evidence.  Furthermore, the 
evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).  Also, in order for a claim to be 
well-grounded, there must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996).

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

As explained below, the Board finds that the veteran has not 
presented a well-grounded claim of service connection for 
systemic lupus erythematosus as due to Agent Orange exposure.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  In addition, certain diseases, 
when manifest to a degree of 10 percent or more within one 
year after the veteran's military service ended, may be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  No condition other than one 
listed in 38 C.F.R. § 3.309(a) will be considered chronic.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. § 3.307(a).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed at 38 C.F.R. § 3.309(e), shall be presumed to 
have been exposed during such service to a herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. 
§ 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied:  
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea) and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed.Reg. 341-346 
(1994).  See also 61 Fed.Reg. 41,442-41,449, and 61 Fed.Reg. 
57,586-57,589 (1996).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 
2725, 2727-29 (1984), and the Agent Orange Act of 1991, Pub. 
L. No. 102-4, § 2, 105 Stat. 11 (1991), the United States 
Court of Appeals for the Federal Circuit has determined that 
a claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997), cert. denied, 118 S.Ct. 1171 (1998).  
See also Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  
However, where the issue involves a question of medical 
diagnosis or causation as presented here, medical evidence 
which indicates that the claim is plausible is required to 
set forth a well-grounded claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

Having discussed the applicable laws and regulations, and 
having reviewed all of the evidence of record, the Board will 
first address the question of whether the veteran experienced 
an exposure to herbicide agents in service.  The Board 
initially notes that it is clear that the veteran served in 
Vietnam.  However, the exact dates of the veteran's service 
in Vietnam are unknown as his complete service personnel 
records are not of record and it is unclear whether the 
veteran was actually exposed to any herbicide agents in 
service.  In this regard, it is noted that the veteran does 
not currently have a diagnosis of any disorder presumptively 
recognized by VA as etiologically related to exposure to 
herbicide agents used in Vietnam.  As the veteran does not 
have a diagnosis for one of the disorders specifically 
enumerated in 38 C.F.R. § 3.309(e), the presumption of 
exposure to Agent Orange or other herbicide agents is 
unavailable to him.   See McCartt v. West, 12 Vet. App. 164 
(1999).  The Board notes that VA Adjudication Procedure 
Manual, M21-1, Part VI, para. 7.20b previously contained a 
more liberal interpretation of the presumption of exposure, 
stating that "unless there is affirmative evidence to the 
contrary, a veteran who served on active duty in the Republic 
of Vietnam during the Vietnam era is presumed to have been 
exposed to an herbicide agent."  However, pursuant to 
McCartt, that M-21-1 provision has been revised in order to 
conform with the McCartt decision, and the more liberal 
presumption is no longer available to establish exposure.  
The Board notes, however, that the veteran has contended 
within his original claim that he was exposed to Agent Orange 
in service and solely for purposes of determining the well-
groundedness of his claim, these contentions will be 
considered credible by the Board.  See King, supra.

However, even conceding for this limited purpose that the 
veteran experienced exposure to herbicide agents in service, 
the Board again notes that there is no credible evidence of 
record indicating that the veteran has any of the conditions 
specified within 38 C.F.R. § 3.309(e).  Accordingly, under 
the law, the veteran is not entitled to a presumption that 
his diagnosed systemic lupus erythematosus disorder is 
etiologically related to exposure to herbicide agents used in 
Vietnam.

Furthermore, having carefully reviewed the entire record, 
even conceding exposure to herbicide agents, for the purpose 
of discussion, the Board finds that there is no medical 
evidence of record suggesting a connection between herbicide 
agents exposure and the veteran's diagnosed systemic lupus 
erythematosus.

In this regard, service medical records are entirely negative 
for any pertinent complaints or findings.  Although the 
medical record clearly indicates the veteran has been 
diagnosed with systemic lupus erythematosus, the diagnosis 
was not made until 1991.  The veteran himself has 
acknowledged in his testimony that the first medical evidence 
of record indicating a diagnosis of this disorder was in 
1991, almost 20 years after his service.  The veteran has 
further acknowledged that there is no documentary medical 
evidence that the disorder is related to any exposure to 
herbicide agents.  All medical records, to include all VA 
medical records and all private medical records, are entirely 
negative for any discussion of a nexus between the veteran's 
diagnosed systemic lupus erythematosus and his claimed 
exposure to herbicide agents.

The Board has also carefully considered the testimony of the 
veteran and his wife that they were told by Dr. Arnold that 
his systemic lupus erythematosus was related to his Agent 
Orange exposure.  The Board notes, however, that their 
testimony was somewhat inconsistent in describing this 
supposed statement by Dr. Arnold.  In particular, the veteran 
used terms such as "could have", "may have", and "was" 
[related to Agent Orange] in describing Dr. Arnold's reported 
statement.  The veteran's wife testified that Dr. Arnold 
stated it was a "great possibility" that they were related.  
The Board notes that this inconsistency in the memories of 
the veteran and his wife does call into question the accuracy 
of their collective recollections.  Most significantly, 
however, the Board notes that the evidentiary record does 
include the veteran's treatment records with Dr. Arnold, both 
while she was working at the VA and at her private office, 
and these records are entirely negative for any such 
reference.  The Board notes that there simply is no such 
diagnosis of record, which certainly tends to rebut the 
accuracy of the testimony of the veteran and his wife.  The 
veteran has further acknowledged in his testimony that there 
was no documentary evidence of a diagnosis of systemic lupus 
erythematosus as due to Agent Orange exposure in the record, 
and he has indicated that Dr. Arnold was unwilling to submit 
any such record.  To the extent that the veteran and his wife 
have reported they were told of such a diagnosis by Dr. 
Arnold, the Board notes the statement of what a doctor told 
them is not, of itself, competent medical evidence because 
"filtered as it was through a layman's sensibilities, [the 
appellant's statement] is simply too attenuated and 
inherently unreliable to constitute 'medical' evidence."  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Accordingly, 
such testimony does not serve to make the veteran's claim 
well-grounded.

As for the veteran's submission of records indicating his 
receipt of payments from the Agent Orange Veteran Payment 
Program to support his claim, the Board notes that documents 
regarding the veteran's acceptance in the Agent Orange 
Veteran Payment Program do not address the medical conditions 
at issue and do not serve to make the claim well grounded.  
Receipt of compensation under the Agent Orange Veteran 
Payment Program, which is a nongovernmental, nonprofit 
entity, is based upon standards very different than those 
required to establish service connection.  See Brock v. 
Brown, 10 Vet. App. 155 (1997); Viglas v. Brown, 7 Vet. 
App. 1 (1994).

The Board has also carefully considered the veteran's 
contentions that his Agent Orange exposure is the only 
possible explanation for his systemic lupus erythematosus 
disorder.  The Board notes, however, that inasmuch as the 
veteran is offering his own medical opinion and diagnoses, 
the record does not indicate that he has any professional 
medical expertise.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998) ("lay testimony . . . is not competent to 
establish, and therefore not probative of, a medical 
nexus"); Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (1998).  See also Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 
(1993); Grottveit v. Brown, 5 Vet. App. 91 (1993).

As noted previously, Caluza requires for a claim to be well 
grounded, competent evidence of a current disability (medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  The veteran has provided 
competent medical evidence that he was diagnosed with 
systemic lupus erythematosus many years after his service.  
The veteran has also provided lay evidence, in the form of 
his contentions, that he experienced exposure to herbicide 
agents in service.  However, there is no medical evidence 
that the veteran's diagnosed disorder is etiologically 
related to exposure to herbicide agents in service.  As such 
evidence has not been presented here, the veteran has not 
submitted a well-grounded claim of service connection.

Finally, the Board is satisfied that the RO took all 
reasonable steps to properly develop the veteran's claim.  
The veteran has not informed VA of the existence of any 
available evidence that would render his claim well grounded.  
He has not contended that any further relevant records exist.  
Indeed, the veteran acknowledged during his testimony that 
there were no further medical records to submit and that Dr. 
Arnold was unwilling to provide a further written statement 
supporting his claim.  The Board therefore finds that no 
further action is warranted relative to the development of 
the appellant's claim, based upon the information currently 
of record.  Hence, the Board concludes that there are no 
additional pertinent records of treatment which are not in 
the claims folder and would be available.  See Counts v. 
Brown, 6 Vet. App. 473, 477 (1994).

Therefore, under the circumstances of this case, the 
appellant's application is not incomplete, and the VA has not 
been put on notice that other relevant evidence exists, or 
could be obtained, which, if true, would make the claim 
"plausible."  Robinette v. Brown, 8 Vet. App. 69, 80 
(1995); see also Epps v. Brown, supra.  Moreover, VA is not 
required to notify the veteran of particular evidence needed 
to make his application complete if the Department has not 
reasonably had notice of the existence of such evidence.  
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  
Consequently, a remand for additional evidentiary development 
is not warranted under the facts of this case.



ORDER

Service connection for systemic lupus erythematosus as due to 
Agent Orange exposure is denied, since a well-grounded claim 
has not been presented.


		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

 

